DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 12-16, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 2018/0124815, hereinafter Papasakellariou, claiming the priority date of provisional applications 62/415,235 and 62/451,889), in view of 3GPP paper: “Link level evaluation and comparison of sequence vs. DM-RS based structure for short UL control channel” (R1-1700367, hereinafter Intel, as disclosed by Applicant in the IDS), in view of 3GPP paper: “Discussion on sPUCCH design for sTTI” (R1-1611470, hereinafter ZTE, November 2016) and in view of Lee et al (US 2008/0232432, hereinafter Lee).

Regarding claim 7, Papasakellariou discloses a terminal (UE, Fig. 3) comprising: a transmitter that transmits (RF transceiver, Fig. 3) uplink control information on an uplink control channel (transmission of uplink control information on PUCCH, Para [0005]); and a processor (processor, Fig. 3) that uses, in the transmission of the uplink control information, one of a first uplink control channel format or a second uplink control channel format based on a number of bits of the uplink control information (PUCCH formats correspond to a structure designed for a particular UCI payload, Para [0109], UE determines a HARQ-ACK payload which corresponds to PUCCH format to be utilized, Para [0162].  Also see pages 10 and 25 from provisional application 62/451,889);										but is not explicit wherein the first uplink control channel format uses a cyclic shift that depends a DM-RS based PUCCH, where the UCI is transmitted with the DM-RS and a sequence based PUCCH that has different cyclic shift depending on if HARQ feedback is 1 or 2 bits, Section 2.1 and 2.2.  ZTE discloses DM-RS PUCCH and sequence PUCCH and proposes the sequence based PUCCH format should be used for 1 or 2 bits ACK/NACK transmission, Section 4.  In view of the combination, sequence based PUCCH is used for smaller UCI payload and DMRS based PUCCH can be used for higher UCI payloads.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Intel and ZTE in order to design a suitable UL control channel for new radio system and provide higher dB gain for the uplink control transmission;								and Papasakellariou does not disclose if a duration of the uplink control channel having the first uplink control channel format is two symbols, the processor maps two sequences to the two symbols respectively, the two sequences are based on two cyclic shifts respectively, and each of the two cyclic shifts is based on a same value of the uplink control information.  ZTE discloses two sequences are mapped to 12 subcarriers in two symbols, respectively and are orthogonal to each other, page 2/Fig. 2, for an ACK case and a NACK case.  Lee discloses orthogonal sequences are generated by cyclic shift of a root sequence, Para [0031].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lee in order to provide a larger number of reference signal sequences in order to support a larger number of users with active communication links and provide superior detection performance.	
Regarding claim 8, Papasakellariou discloses the terminal according to claim 7, but not wherein if the uplink control information transmitted using the first uplink control channel format comprises 2 Hybrid Automatic Repeat reQuest-Acknowledge (HARQ-ACK) bits, then an interval between each of four cyclic shifts, respectively based on four values of the 2 HARQ-ACK bits, is .pi./2.  Intel discloses 2-bit HARQ-ACK feedback and different cyclic shift versions of same base sequence that are orthogonal, Section 2.2 and constellations are well known in the art
Regarding claims 9 and 14, Papasakellariou discloses the terminal according to claim 7/8, wherein the uplink control information, which is transmitted using the first uplink control channel format, is transmitted over 1 or 2 symbols, and the number of bits of the uplink control information is 2 (PUCCH transmitted over 1 or 2 symbols is a short PUCCH, Para [0119] and HARQ-ACK feedback can be 2 bits, Para [0109]. Intel and ZTE also discloses 2 symbol and 2 bit feedback). 
Regarding claims 10, 15 and 16, Papasakellariou discloses the terminal according to claim 7/8/9, but not wherein, if the processor uses the first uplink channel control format, the processor does not map a demodulation reference signal within a resource block that is assigned to the uplink control channel; and if the processor uses the second uplink channel control format, the processor maps a demodulation reference signal within a resource block that is assigned to the uplink control channel.  Intel discloses for the sequenced based PUCCH, DM-RS overhead can be eliminated completely, Section 2.2 and DM-RS based PUCCH can use TDM or FDM multiplexing of the DM-RS with UCI, Section 2.1.
Regarding claims 12, 20 21 and 22, Papasakellariou discloses discloses the terminal according to claim 7/8/9/10, but not wherein the processor applies frequency hopping on the uplink control channel.  ZTE discloses sequence based PUCCH with frequency hopping, bottom of page 2. 
Regarding claim 13, Papasakellariou discloses a radio communication method for a terminal comprising: transmitting uplink control information on an uplink control channel (transmission of uplink control information on PUCCH, Para [0005]); and using, in the transmission of the uplink control information, one of a first uplink control channel format or a second uplink control channel format based on a number of bits of the uplink control information (PUCCH formats correspond to a structure designed for a particular UCI payload, Para [0109], UE determines a HARQ-ACK payload which corresponds to PUCCH format to be utilized, Para [0162].  Also see pages 10 and 25 from provisional application 62/451,889); 								but does not disclose wherein the first uplink control channel format uses a cyclic shift that depends on the uplink control information, and the second uplink control channel format is used for transmission of the uplink control information and a demodulation reference signal.  Intel discloses a DM-RS based PUCCH, where the UCI is transmitted with the DM-RS and a sequence based PUCCH that has different cyclic shift depending on if HARQ feedback is 1 or 2 bits, Section 2.1 and 2.2.  ZTE discloses DM-RS and sequence PUCCH and proposes the sequence based PUCCH format should be used for 1 or 2 bits ACK/NACK transmission, Section 4.  In view of the combination, sequence based PUCCH is used for smaller UCI payload and DMRS based PUCCH can be used for higher UCI payloads; and Papasakellariou does not disclose if a duration of the uplink control channel having the first uplink control channel format is two symbols, the terminal maps two sequences to the two symbols and the two sequences are based on a same value of the uplink control information.  ZTE discloses two sequences are mapped to 12 subcarriers in two symbols, respectively and are orthogonal to each other, page 2/Fig. 2, for an ACK case and a NACK case.  Lee discloses orthogonal sequences are generated by cyclic shift of a root sequence, Para [0031].  
Regarding claim 24, Papasakellariou discloses a system comprising a terminal and a base station (Fig. 1), the terminal comprising: a transmitter that transmits (RF transceiver, Fig. 3) uplink control information on an uplink control channel (transmission of uplink control information on PUCCH, Para [0005]); and a processor (processor, Fig. 3) that uses, in the transmission of the uplink control information, one of a first uplink control channel format or a second uplink control channel format based on a number of bits of the uplink control information (PUCCH formats correspond to a structure designed for a particular UCI payload, Para [0109], UE determines a HARQ-ACK payload which corresponds to PUCCH format to be utilized, Para [0162].  Also see pages 10 and 25 from provisional application 62/451,889); the base station receives the uplink control information (base station receives the PUCCH, Para [0006]);						but is not explicit wherein the first uplink control channel format uses a cyclic shift that depends on the uplink control information, and the second uplink control channel format is used for transmission of the uplink control information and a demodulation reference signal.  Intel discloses a DM-RS based PUCCH, where the UCI is transmitted with the DM-RS and a sequence based PUCCH that has different cyclic shift depending on if HARQ feedback is 1 or 2 bits, Section 2.1 and 2.2.  ZTE discloses DM-RS PUCCH and sequence PUCCH and proposes the sequence based PUCCH format should be used for 1 or 2 bits ACK/NACK transmission, Section 4.  In view of the combination, sequence based PUCCH is used for smaller UCI payload and DMRS based PUCCH can be used for higher UCI payloads.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Intel and ZTE in order to design a suitable UL control channel for new radio system and provide higher dB gain for the uplink control transmission;								and Papasakellariou does not disclose if a duration of the uplink control channel having the first uplink control channel format is two symbols, the processor maps two sequences to the two symbols respectively, the two sequences are based on two cyclic shifts respectively, and each of the two cyclic shifts is based on a same value of the uplink control information.  ZTE discloses two sequences are mapped to 12 subcarriers in two symbols, respectively and are orthogonal to each other, page 2/Fig. 2, for an ACK case and a NACK case.  Lee discloses orthogonal sequences are generated by cyclic shift of a root sequence, Para [0031].  

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.  The Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant argues Papasakellariou, Intel and ZTE fail to disclose the new limitation and argues the previous office action admitted these references did not disclose original claim 11.  Applicant argues the Kim reference used to disclose claim 11, also does not disclose the new limitation.  				In response, arguments are moot because the new limitation while similar to original claim 11, is not the same limitation.  For example, claim 11 stated a case where the uplink control channel format is over two symbols while the new limitation states the uplink control channel format is two symbols.  Further the limitation is a conditional limitation and does not have to be met for method claims such as method claim 13.  The new limitation is disclosed in view of ZTE and new reference Lee.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461